Citation Nr: 1009060	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  08-23 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUE

Whether the appellant is eligible to receive Dependency and 
Indemnity Compensation (DIC) benefits as the surviving spouse 
of the Veteran.



WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1968 to 
January 1989.  The Veteran died in July 2006.  The appellant 
is his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2007 decision of the RO.  

The appellant testified before the undersigned Veterans Law 
Judge sitting at the RO in May 2009.  A transcript of the 
hearing has been associated with the claims file.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

In October 2006, the appellant filed an application for 
Dependency and Indemnity Compensation, Death Pension, and 
Accrued Benefits by a Surviving Spouse based on her claimed 
status as the surviving spouse of a veteran.  

Dependency and indemnity compensation and death pension 
benefits may be paid to the surviving spouse of a veteran in 
certain circumstances.  

For VA purposes, a "surviving spouse" means a person of the 
opposite sex whose marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j) and who was the spouse of 
the veteran at the time of the veteran's death and:  (1) who 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse; and (2) 
except as provided in § 3.55, has not remarried or has not 
since the death of the veteran and after September 19, 1962, 
lived with another person of the opposite sex and held 
himself or herself out openly to the public to be the spouse 
of such other person.  38 C.F.R. § 3.50(b) (2008).  

Dependency and indemnity compensation payable under 38 
U.S.C.A. § 1310(a) may be paid to a surviving spouse of a 
veteran who died on or after January 1, 1957, who was married 
to the veteran: (1) before the expiration of 15 years after 
the termination of the period of service in which the injury 
or disease causing the death of the veteran was incurred or 
aggravated, or (2) for one year or more, or (3) for any 
period of time if a child was born of the marriage, or was 
born to them before the marriage. 38 U.S.C.A. § 1304 (West 
2002); 38 C.F.R. § 3.54(c) (2009).  

"Marriage" means a marriage valid under the law of the 
place where the parties resided at the time of marriage, or 
the law of the place where the parties resided when the right 
to benefits accrued.  38 U.S.C.A. § 103(c) (West 2002); 38 
C.F.R. 
§ 3.1(j) (2009.  

A valid marriage may be established by various types of 
documentary evidence, together with the appellant's certified 
statement concerning the date, place, and circumstances of 
dissolution of any prior marriage, provided that such facts, 
if they were to be corroborated by the evidence, would 
warrant acceptance of the marriage as valid.  38 C.F.R. § 
3.205(a) (2009).  

In jurisdictions where marriages other than by ceremony are 
recognized, the marriage may be established by the affidavits 
or certified statements of one or both of the parties to the 
marriage, if living, setting forth all of the facts and 
circumstances concerning the alleged marriage, such as the 
agreement between the parties at the beginning of their 
cohabitation, the period of cohabitation, places and dates of 
residences, and whether children were born as a result of the 
relationship.  38 C.F.R. § 3.205(a)(6) (2009).  

This evidence should be supplemented by affidavits or 
certified statements from two or more persons who know, as 
the result of personal observation, the reputed relationship 
which existed between the parties to the alleged marriage, 
including the periods of cohabitation, places of residences, 
whether the parties held themselves out as husband and wife, 
and whether they were generally accepted as such in the 
communities in which they lived.  38 C.F.R. § 3.205(a)(6).  

Where an attempted marriage is invalid by reason of legal 
impediment, VA laws allows for certain attempted marriages to 
be nevertheless "deemed valid" if certain legal 
requirements are met.  

Basically, such an attempted marriage will be "deemed 
valid" if: (a) the attempted marriage occurred one year or 
more before the veteran died, or existed for any period of 
time if a child was born of the purported marriage or born to 
them before such marriage; and (b) the claimant entered into 
the marriage without knowledge of the impediment; and (c) the 
claimant cohabited with the veteran continuously from the 
date of the attempted marriage until his death; and (d) no 
claim has been filed by a legal surviving spouse who has been 
found entitled to gratuitous death benefits. 38 U.S.C.A. 
§103(a); 38 C.F.R. §3.52 (2009).  

Where a surviving spouse has submitted proof of marriage in 
accordance with 38 C.F.R. § 3.205(a) and also meets the 
requirements of 38 C.F.R. § 3.52, the claimant's signed 
statement that he or she had no knowledge of an impediment to 
the marriage to the veteran will be accepted, in the absence 
of information to the contrary, as proof of that fact.  38 
C.F.R. § 3.205(c).

VA General Counsel has provided an authoritative 
interpretation of the 38 U.S.C.A. § 103(a) and 38 C.F.R. § 
3.52 in a Precedent Opinion dated June 17, 1991.  The General 
Counsel held that the requirement of a marriage ceremony by a 
jurisdiction, which does not recognize common-law marriage, 
constitutes a "legal impediment" to a purported marriage 
for purposes of establishing a deemed-valid marriage under 38 
U.S.C.A. § 103(a).  VAOPGCPREC 58-91 (June 17, 1991).

In other words, where it is established that a claimant for 
gratuitous veterans' death benefits entered into a marriage 
with a veteran without knowledge of the existence of a legal 
impediment to that marriage, and thereafter cohabitated with 
the veteran for one year or more immediately preceding the 
veteran's death, such marriage will be deemed to be valid.  

The Court of Appeals for Veterans Claims has also issued 
pertinent directives in this regard in Colon v. Brown, 9 Vet. 
App 104 (1996).  Specifically, in cases such as the 
appellant's, the claimant must be given an opportunity to 
submit a signed statement pursuant to 38 C.F.R. § 3.205(c), 
indicating that she had no knowledge of an impediment to the 
marriage.

The Court indicated that, if the appellant was unaware of the 
impediment, then an otherwise invalid common-law marriage 
could be deemed valid.  See also Sandoval v. Brown, 7 Vet. 
App. 7, 9 (1994); Aguilar v. Derwinski, 2 Vet. App. 21, 23 
(1991).

For purposes of establishing proof of a common-law marriage, 
the supporting evidence should include affidavits or 
certified statements of one or both of the parties to the 
marriage, if living, setting forth all of the facts and 
circumstances concerning the alleged marriage, such as the 
agreement between the parties at the beginning of their 
cohabitation, the period of cohabitation, places and dates of 
residences, and whether children were born as the result of 
the relationship.  

This evidence should be supplemented by affidavits or 
certified statements from two or more persons who know as the 
result of personal observation the reputed relationship which 
existed between the parties to the alleged marriage including 
the periods of cohabitation, places of residences, whether 
the parties held themselves out as husband and wife, and 
whether they were generally accepted as such in the 
communities in which they lived.  38 C.F.R. § 3.205(a)(6)- 
(7), (b)-(c) (2009).  

In the present case, in March 2006, the appellant married the 
Veteran who died in July 2006, less than one year later.  
They had no children together.  He retired from the Air Force 
in 1989, more than 15 years prior to the legal marriage.  

In order to show her eligibility to receive DIC benefits, the 
appellant asserts the existence of a union that preceded the 
legal March 2006 marriage.  

The appellant testified that she and the Veteran cohabited in 
Arkansas prior to and after the Veteran's divorce from a 
previous spouse in November 1998.  They moved to Florida in 
August 2004 and continued to cohabit until the Veteran's 
death.  

A fair reading of the controlling VA law allows that the 
appellate can show a valid marriage that existed more than 
one year prior to the Veteran's death under the laws of 
Arkansas or Florida.  See 38 U.S.C.A. § 103(c) (West 2002); 
38 C.F.R. § 3.1(j) (2009).  

The state of Arkansas does not recognize common law marriage.  
See Ark. Const. Amend. 83; Rockefeller v. Rockefeller, 980 
S.W.2d 255, 259 (Ark. 1998) (citing Brissett v. Sykes, 855 
S.W.2d 330 (Ark. 1993); Fox v. Fox, 444 S.W.2d 865 (Ark. 
1969)).  

Effective on January 1, 1968, the state of Florida abolished 
common law marriages.  See F.S.A. § 741.211 (West 2009).  
Common law marriages entered into prior to that date remained 
valid; however, the Veteran and appellant did not satisfy 
this requirement.  An exception exists for attempts to enter 
into marriages in substantial compliance with Chapter 741.  
See F.S.A. § 741.211.  This pertains only to those who 
attempt to satisfy the formal marriage license process.  See, 
e.g., F.S.A. § 741.01.

As common law marriages are not valid in the states where the 
appellant and Veteran resided, the appellant should be given 
the opportunity to present evidence that a common law 
marriage should be "deemed valid" according to the criteria 
outlined above.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the Veteran and request that 
she provide evidence in accordance with 
38 C.F.R. § 3.205 to establish a marriage 
"deemed valid" prior to the legal March 
2006 marriage.  

2.  After reviewing the appellant's 
testimony at the May 2009 Board hearing 
and undertaking any other development 
deemed appropriate, the RO should 
readjudicate the claim for DIC benefits 
in light of all the evidence of record.  
If any benefit sought on appeal remains 
denied, the appellant should be furnished 
with a Supplemental Statement of the Case 
and afforded with an opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).   

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


